DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,605,216. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the present application recites a method for starting an internal combustion engine of a hybrid vehicle when the hybrid vehicle is powered by an electric machine, where the internal combustion engine is adapted to rotate a drive shaft providing torque to at least one driving wheel of the hybrid vehicle via a transmission unit, where the transmission unit comprises a first clutch connecting the internal combustion engine to an input shaft of a gearbox, where the input shaft is connected to a torque converter provided with a lock-up clutch, where the torque converter is connected to a second clutch connecting the torque converter to the at least one driving wheel through a transmission, where the input shaft further is connected to the electric machine and where the first clutch is open, the method comprising the steps of: disengaging the second clutch to a predetermined torque level such that there is a slip in the second clutch; engaging the lock-up clutch; engaging the first clutch to bring the internal combustion engine to a first rotational speed; disengaging the first clutch when the internal combustion engine has reached the first rotational speed; starting the internal combustion engine by injecting fuel and igniting the fuel, and .
Claim 1 of patent No. 10, 605,216 discloses a method for starting an internal combustion engine of a hybrid vehicle, wherein the internal combustion engine is adapted to rotate a drive shaft providing torque to at least one driving wheel of the hybrid vehicle via a transmission unit, wherein the transmission unit comprises a first clutch connecting the internal combustion engine to an input shaft of a gearbox, wherein the  input shaft is connected to a torque converter provided with a lock-up clutch, wherein the torque converter is connected to a second clutch  connecting the torque converter to the at least one driving wheel through a transmission, and wherein the input shaft further is connected between the gearbox and pulleys, the pulleys connected to an auxiliary drive source in an offset arrangement, and the pulleys with a predetermined torque ratio and between the input shaft and the auxiliary drive source; the method comprising: disengaging the first clutch; disengaging the second clutch to a predetermined torque level to a value within a range between fully open through almost fully closed; accelerating the input shaft and the torque converter with the auxiliary drive source to a predetermined rotational speed based on the disengaging of the first clutch and the second clutch; and engaging the first clutch to start the internal combustion engine with the energy stored in the input shaft, in the torque converter, and in the auxiliary drive source.
  Therefore, it is well settled that the omission of an element, and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element of step whose function is not needed would be obvious to one of ordinary skill in the art.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954.  The examiner can normally be reached on Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661